  My first words will be words of congratulation
to Mr. Hollai on his unanimous election to the
presidency of this thirty-seventh session of the
General Assembly. It is a choice which does
honour to his outstanding qualities as a person
and an experienced diplomat and is also a tribute
to his country, the People's Republic of Hungary,
whose positive contribution to the work of the
Organization is well known. It is a pleasure for
me to assure him of my delegation's complete
co-operation as he carries out the difficult but
exalted task of guiding our work during this
period of disarray, instability and violence in
the affairs of the world. I take this opportunity
also to pay a tribute to his outstanding
predecessor in this post. Mr. Kittani of Iraq,
for the competence and patience without
firmness-which he demonstrated as he carried out
the lofty functions entrusted to him during the
thirty-sixth session and the special sessions of
the General Assembly held this year. Finally
1should like to express my admiration for the
Secretary-General for the clarity, courage and
competence with which he has been fulfilling for
almost a year now the prestigious functions
vested in him by the Organization. We find
stunning proof of these qualities in his report
on the work of the Organization and which raises
the vital question for the international
community-the future of the United Nations.

264. It cannot be disputed that the erosion of
the authority of the Organization has for several
years now been a source of major concern to the
international community. Never indeed has the
feeling of such a collapse been so keenly felt in
the world. Without respect for the principles of
the Charter, there could be no international
society that would be peaceful, harmonious and
balanced, yet they have been systematically
flouted. Instead of those principles the threat
or use of force is often resorted to in the
settlement of disputes. The revival of the cold
war, the hegemonistic rivalries of the major
Powers and the self-centred attitude of Member
States bring about a situation in which the
United Nations is usually bypassed in the search
for solutions to the problems which the world
faces.
265. When it happens that countries turn to the
United Nations, it is often for the reason of
giving free rein to ideological confrontations
for propaganda purposes, or as an alibi. so that
only their own point of view prevails. If they do
not succeed, they do not hesitate to block the
functioning of the Security Council by abusing
the right of veto. Nevertheless this right was
established in order to serve as an instrument to
safeguard the priceless common good of peace and
security in the world; it was not meant to be a
shield against sanctions that the Organization
can apply when there are flagrant violations of
the principles of the Charter.
266. Moreover, we must feel alarmed at the
serious financial difficulties, resulting from
the parsimonious contributions of Member States,
particularly the most wealthy, in the operations
of the specialized agencies, which were
established with the noble purpose of promoting
the harmonious and unified development of our
countries.
267. Regardless of what idea one might have of
the role of the United Nations, it is the
conviction of Cameroon, a former ward of the
Organization, that the Organization must remain
the single preferred instrument for maintaining
international peace and security, the
irreplaceable forum for international
negotiations and the tribune of the conscience of
mankind.
268. That is why we have constantly deplored the
paralysis and the crumbling of the credibility of
the United Nations as a place for the settlement
of international disputes during this period of
tension and confusion, when it should enjoy
authority commensurate with the scope and the
complexity of the burning issues of our time.
269. Unfortunately the inclusion in the agenda of
this session of numerous questions that have
faced the world community for decades testifies
to the growing weakening of our institution.
Among them we must cite, above all, the questions
of disarmament. It was a matter of concern for
all States even before the establishment of the
United Nations, and that concern has been revived
by the acute psychosis aroused by the threat of a
nuclear holocaust that looms over mankind.
270. In spite of long years of negotiation, of
recommendations of the General Assembly, and
vehement protest on the part of the public, the
situation remains explosive because of the
absence of the political will among the major
Powers, all of which have increased their
military expenditures and are continuing to
manufacture the most sophisticated and
increasingly deadly weapons.
271. At the second special session devoted to
disarmament, which was held in June in New York,
the Assembly did not even manage to adopt a
consensus text as it did at the first special
session on disarmament in 1978. The sole
achievement of that session was the granting of a
few disarmament fellowships. That surely proves
that the major Powers and their antagonistic
military alliances fighting for domination of the
world are not yet ready to join in a substantive
dialogue that could lead us resolutely towards
the general and complete disarmament advocated in
numerous resolutions of the United Nations.
272. The question of the Middle East, which has
been before us since 1947, has undergone more and
more tragic developments, which have horrified
and alarmed the international community, since
the invasion of Lebanon on 6 June of this year.
We vigorously condemn the hideous massacres of
women children and old people in the Palestinian
camps in west Beirut. It is deplorable that the
resolutions and decisions adopted by the Security
Council on the question of the Middle East,
particularly with regard to Palestine, have
remained a dead letter.
273. As we' have never ceased to state  the
solution of the Palestinian problem is the key to
any just and lasting overall settlement of the
question of the Middle East. This implies that
Israel, which, like the other States in the
region, has the right to live in peace within
secure and recognized boundaries, must with draw
from the Arab territories occupied since 1967
including Jerusalem, and must recognize the
inalienable rights of the Palestinian people
represented by the PLO, including the right to
have an Arab Palestinian homeland.
274. The time has certainly come for the
intensive efforts at present under way to end the
long tragedy being played out in the Middle East
to take into account these fundamental facts;
otherwise international peace and security will
remain threatened in that particularly sensitive
region of the world, which could serve as the
detonator for a world-wide catastrophe.
275. The Namibian crisis and the base policy of
apartheid of the racist South Mrican regime
constitute in Africa two examples of typical
situations whose worsening over the period of
three decades constitutes a humiliating defiance
of the international community In spite of the
various means set forth in the Charter for ending
these anachronistic and universally condemned
situations, South Africa has not yielded an inch
0 ground, in spite of the numerous statements and
the pretences of negotiation repeatedly launched
in order to give the impression that it is
prepared to co-operate with the United Nations in
settling these questions.
276. Even though it IS a decolonization question,
and even though it is so clearly defined that
there can be no doubt about it, the question of
Namibia which has been under examination since
the first session of the AsseJ1lbly, in 1946, is
still on the agenda 36 years later.
277. Nevertheless, it is important to recall that
the patient and laborious efforts of the
international community have finally made it
possible to c()me up with a broad consensus, with
which South Africa has associated itself, to
bring about a solution of the problem within the
framework of Security Council resolution 435
(1978). While that resolution remains the basis
for any peaceful solution to bring about
authentic independence for Namibia, the delays
and turnabouts to which South Africa has
accustomed us raise §some doubts about the real
willingness of the racist minority of Pretmia to
release its grip on that international territory.
278. The same is true for the inhumane policy of
apartheid, which has been unanimously condemned
by the General Assembly as a crime against
humanity and which has been recognized by the
Security Council as being a threat to
international peace and security Nevertheless,
having been outlawed and banished from the
international community, South Mrica continues to
evade the sanctions provided for in Chapter VII
of the Charter, and continues to strengthen its
repressive machinery against the black majority,
which is still denied the most elementary human
rights.
279. The criminal obstinacy of the racist regime
of Pretoria can be explained only by the powerful
sup-port it has been enjoying even within the
Organization, which it uses to carry out with
impunity acts of aggression against neighbouring
African States. We condemn those acts, which
create and maintain in southern Africa a climate
of instability and dangerous tension. We reaffirm
our solidarity with the Namibian people in their
struggle to regain their independence and to
enjoy all their rights under the aegis of SWAPO,
their sole authentic representative. We also
stand shoulder to shoulder with the front-line
African States, which have willingly been making
heavy sacrifices so that the liberty and dignity
of the black man in southern Africa may triumph.

279.	All of us are well aware of the many very
clear and firm resolutions and decisions of the
General Assembly and 'lf the Security Council on
other important questions which have not yet been
resolved and which give rise to instability,
tension and con-fusion, all of which are
disturbing the international climate.

280.	First there is the question of Cyprus. In
this regard we have on many occasions asked for
the withdrawal of the foreign troops from that
country as a basis for a settlement of this
question, and we have reaffirmed the necessity to
respect the territorial integrity, the unity and
the non-alignment of that State. It is high time
the resolutions adopted on that matter were
implemented.

282.	With regard to Kampuchea, again we must
emphasize that the solution can only be a
political one and it must not be interfered with
from outside in any way. Therefore we wish to
reaffirm that the Kampuchean people itself has
the right to decide its own .future and its
political, economic and social options.
Everything should be done to promote the
achievement of those objectives.

283.	The same is true  of Afghanistan, where
the situation still threatens the peace and
security of the whole of the region of South-West
Asia. Here again, the withdrawal of foreign
troops and total respect

for the independence, sovereignty, territorial
integrity and non-aligned status of that country
are in our view of .fundamental-importance to the
settlement of the question.

284. We are deeply troubled by the alarming
development of these problems, which are of
fundamental concern to the international
community.

28Sr The difficulties experienced by the United
Nations in playing its decisive role in the
safeguarding of international peace and security
have also prevented I it from effectively
fulfilling another part of its lofty'
mission-:-to achieve international co-operation
in solving international problems of an economic
and social character. In this regard the delay in
the launching of the global negotiations
envisaged in General Assembly resolution 34/138
is an obvious example.

286. Despite the major concessions that have been
made by the Group of 77 and the political will
that


was evident in that Group throughout the
consultations that took place during the
thirty-sixth session, that resolution remains
unimplemented because of the intransigence of
some industrialized countries. This blockage
cannot but have negative and destabilizing
effects upon the fragile economies of the
developing countries, because some of the
essential objectives of the International
Development Strategy for the Third United Nations
Development Decade, such as increased official
development aid or the mobilization of resources
in favour of the least-developed countries, have
not been achieved within the envisaged timetable.

287. The balance-sheet of the Third United
Nations Conference on the Law of the Sea
demonstrates that with regained and increased
solidarity and political will it is possible to
attain results that safeguard the basic interests
of all States and enhance the prestige of the
Organization. Indeed, after eight years of
intensive and thorny discussions the negotiations
on the law of the sea led to the adoption last
summer of a new Convention dealing with all
aspects of this problem. How can one not regret
the reluctance of some countries to associate
themselves with that result? We urgently appeal
to them to join in the general consensus.

288. The state of the world economy, which is
dominated by recession, unemployment, widespread
inflation and monetary instability, gives us
another reason for deep concern because it
affects all sectors of activity in an countries,
particularly the counties of the third world,
which indeed are the major victims, as is
indicated in the reports of all specialized
agencies, particularly the World Bank, as well as
IMF.

289. Indeed, the situation of the developing
countries, and particularly the least developed,
is extremely critical. Their current account
deficits are growing because of the continuous
deterioration in the terms of trade and rising
interest rates, whereas increased recourse to
capital markets and reserves to finance these
deficits burdens their external debt further and
reduces their development opportul1lities.

290.	In the view of my delegation this crisis
can be resolved only through implementation of
measures on which there has been common agreement
within the framework of the new international
economic order.

291.	We should be wrong if we did not begin to
face this problem with a sense of solidarity. It
would be useless for us to continue to resort to
self-interested measures such as restrictive
policies exemplified by increased protectionism
and some essentially

monetarist choices. Indeed the world economy as a
whole is taking a dangerous turn, and the
aftermath may be socio-political problems that
may threaten the very existence of young nations.

292. Responsibility for this state of affairs
rests basically with the developed countries, not
all of which, apparently, are yet convinced that
solution of the current economic crisis requires
an increasingly global approach rather than
simple domestic readjustments that in the final
analysis are merely temporarily palliatives. This
approach deliberately disregards the true
interdependence of all the actors on the world
economic stage that has so often been
demonstrated by experience.

293. So far as Cameroon is concerned, as has
frequently been stated by its head of State,
there can be no doubt that at this time the
launching of global negotiations in the framework
of the United Nations is the best way to promote
among States the development of just and
equitable economic relations. World economic
turmoil can be alleviated only within a climate
of co-operation, joint effort and dialogue
between States and the peoples of all nations.
This means that international relations must be
organized democratically and it presupposes a
real desire equitably to readjust relations
between industrialized and third-world countries,
in the context of world-wide solidarity.

294. The United Nations was created to safeguard
certain ideals and principles that would
guarantee international peace and security and
promote the progress and united development of
Member States while respecting a code of conduct
whose principles are clearly defined by the
Charter. For that reason in the Charter the
founding  fathers of the Organization formally
enjoined us to practise tolerance, to live in
peace in a spirit of good-neighbourliness, to
reject the use of force in the settlementof
conflicts and to have recourse to international
institutions to promote the economic and social
progress of peoples.

295. A single generation separates us from the
solemn proclamation of that commitment. In view
of some of the painful, indeed intolerable,
situations we have just mentioned, we feel we
have largely lost sight of that commitment, which
was freely entered into. The discrepancy between
the ideals of the Charter to which Member States
subscribed and the: actual conduct of those
States is a fundamental cause of the crisis
besetting the Organization, which, need it be
reiterated, is no more than a mirror of our
society.

296. The expansion of the United Nations with the
emergence of young nations has enhanced its
universalist vocation and that means that all
Member States must reaffirm their loyalty to the
Organization so that it can play its full role.
This increased universalization, which the law of
the majority has legitimized, must be the
foundation of international legal order. However,
in our view this development has led the great
Powers to feel disappointment-so much so that the
Organization is largely left to one side in the
settlement of the major problems affecting the
fate of all peoples. We certainly recognize the
particular responsibilities of those Powers in
the conduct of world affairs. But, in a world in
which the progress of science and technology has
accentuated the interdependence of nations, we
shall continue to reiterate that no State or
group of States, however powerful can in and of
itself solve mankind's problems.

297. It is therefore a matter of urgency that we
return to what inspired the creation of the
Organization and strongly support the wise
proposal of the Secretary-General that a special
series of Security Council meetings be convened
at the highest level to seek ways and means to
reimbue that essential organ with the
effectiveness and authority it needs to discharge
the special responsibilities conferred upon it by
the Charter.

298. We are gratified that the Secretary-General
has unambiguously raised the question of the very
usefulness of the United Nations. What is
involved is whether we, the Member States, are
ready to let the Organization die a death similar
to that of the League of Nations or whether we
are determined to revitalize it by ensuring that
our conduct accords with the principles and
ideals of the Charter.

299. For Cameroon, the answer is clear. As Mr.
Ahmadou Ahidjo said from this same rostrum more
than 10 years ago:

"The unity of man's destiny is today more
concrete and more evident than ever before. For•
the first time in history, mankind is consciously
becoming a unified whole. For the first time, man
has at his disposal the means of shaping his own
destiny, allaying poverty and triumphing over
violence.
"Is it utopian to ask the United Nations, which,
we repeat, embodies our hopes for a better world,
to deploy all its resources so as to ensure that
our era, which sees a universal civilization
taking shape, is the beginning of a reign of
genuine brotherhood in the world?..
